The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/EP2019/074011, filed September 9, 2019, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP 18193319.3, filed September 9, 2018. Receipt is acknowledged of a certified copy of European Patent Application No. EP 18193319.3 filed in the instant application on March 9, 2021, as required by 37 C.F.R. §1.55.

Requirement for Restriction/Election
	Applicant’s election of the invention of Group II (claims 9-17), directed to a method for preventing and/or treating a cerebrovascular condition comprising administering an effective amount of at least one CFTR modulator to a patient in need thereof, and the election of (i) lumacaftor (VX-809) as the single disclosed species of CFTR modulator and (ii) subarachnoid hemorrhage (SAH) as the single disclosed species of condition to which the reduced cerebral perfusion is associated (as recited in claim 11), to which examination on the merits will be confined, as stated in the reply filed May 31, 2022, is acknowledged by the Examiner.
	In the reply filed May 31, 2022, Applicant omits the required identification of the single disclosed species of CFTR modulator elected for examination as either a CFTR corrector or amplifier (03/29/22 Requirement for Restriction/Election, p.5). 
However, as the as-filed specification appears to identify the elected species of lumacaftor as a “CFTR corrector” (p.32, l.18-20, “[t]he C18 data are complemented with interventions utilizing the CFTR corrector lumacaftor”), Applicant’s claim 13 will be understood to circumscribe the elected species of lumacaftor as a CFTR corrector.
	Therefore, for the reasons above and those made of record at p.2-7 of the Office Action dated March 29, 2022, the requirement remains proper and is hereby made FINAL.
	Claims 1-8 and 16 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 9-15 and 17 and such claims are herein acted on the merits. 

Listing of References in the Specification
The listing of references in the specification is not a proper Information Disclosure Statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states that "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited on the attached PTO/SB/08a by Applicant, or by the examiner on attached form PTO-892, they have not been considered.

Information Disclosure Statement
	Applicant’s Information Disclosure Statements filed March 9, 2021 (two pages) and August 17, 2021 (seven pages) have each been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a (nine pages total), the Examiner has considered the cited references. 

Substitute Specification
	In the Preliminary Amendment submission filed March 9, 2021, Applicant submits a substitute specification with a marked-up copy and a clean copy thereof, further requesting amendment to the specification “in accordance with the [s]ubstitute [s]pecification (marked up and clean copy) filed herewith in accordance with 37 C.F.R. 1.121(b)(3) and 37 C.F.R. 1.125” (03/09/21 Preliminary Amendment, p.2).
	37 C.F.R. §1.121(b) governs amendments to the specification, noting that the specification may be amended “by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification”. 37 C.F.R. §1.121(b)(3) governs amendments to the specification via substitute specification, requiring Applicant to provide “(i) [a]n instruction to replace the specification; and (ii) [a] substitute specification in compliance with §§1.125(b) and (c)”. 37 C.F.R. §1.125(b) states that “[s]ubject to §1.312, a substitute specification, excluding the claims, may be filed at any point up to payment of the issue fee if it is accompanied by a statement that the substitute specification includes no new matter”.
	At p.2 of the March 9, 2021 Remarks, Applicant provides a specific request to replace the specification with the enclosed substitute specification, thereby fulfilling the requirement under 37 C.F.R. §1.121(b)(3)(i) to provide “[a]n instruction to replace the specification”. Also, Applicant provides a marked-up version and clean version of the specification, as required by 37 C.F.R. §1.125(c), but fails to provide the requisite statement that the substitute specification contains no new matter, as required by 37 C.F.R. §1.125(b). 
	Accordingly, the amendments to the specification by substitute specification filed March 9, 2021 are not entered into the record because they fail to comply with the stipulations of 37 C.F.R. §1.121(b)(3) and 37 C.F.R. §1.125(c).

Priority
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/EP2019/074011, filed September 9, 2019, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP 18193319.3, filed September 9, 2018. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed EP 18193319.3, filed September 9, 2018, fails to provide adequate written description and/or enabling guidance in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for one or more claims of this application. Specifically, the EP disclosure fails to provide sufficient written support for Applicant’s embodiment in which the instantly claimed method for preventing and/or treating a cerebrovascular condition via administering at least one CFTR modulator is practiced in any mammal (claim 12). Also, the prior EP disclosure fails to provide adequate written support for the full scope of Applicant’s instantly claimed CFTR modulators (e.g., VRT-768, VRT-422, VRT-325, CFpot-532, Copo-22, 002_NB_28 (DBM228), DBM_003_8CI (DBM308), cysteamine, ECGC, and mixtures of two or more thereof) (claim 14). As such, Applicant’s claims 12 and 14 are not entitled to the benefit of the earlier filing date of the EP disclosure. 
Accordingly, the effective filing date of claims 9-11, 13, 15 and 17 is September 9, 2018 (the filing date of EP 18193319.3), and the effective filing date of claims 12 and 14 is September 9, 2019 (the filing date of PCT Application No. PCT/EP2019/074011). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objections to the Claims
	Claim 9 is objected to for failing to define the acronym “CFTR” at its first occurrence in the claims. Appropriate correction is required. 
	For the purposes of examination, the acronym “CFTR” will be interpreted as “cystic fibrosis transmembrane conductance regulator” as defined at p.2, l.22-23 of the as-filed specification (“[i]n searching alternative therapeutic targets, the cystic fibrosis transmembrane conductance regulator (CFTR) emerged as an intriguing candidate”).
	Claim 14 is objected to for reciting the phrase “and mixtures of two or more of thereof”, which is grammatically awkward. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, Applicant recites “[a] method for the prevention and/or treatment of a cerebrovascular condition”, which renders the claim indefinite because it is unclear how the method can achieve both “prevention” and “treatment” of a cerebrovascular condition. The term “prevention” implies that the cerebrovascular condition would be kept from arising, but the term “treatment” implies that the cerebrovascular condition has already occurred and is being ameliorated. Applicant’s recited CFTR modulator therapy cannot be effective to both prevent a cerebrovascular condition in a patient and treat a cerebrovascular condition in the same patient, as the need for “treatment” necessarily implies the condition has already arisen (and, therefore, cannot also be “prevented” from occurring). As claims 10-15 and 17 do not remedy this point of ambiguity in claim 9, they must also be rejected on the same grounds. Clarification is required. 
	In claim 9, the limitation “a patient in need thereof” renders the claim indefinite because the “need” of the patient is not clearly set forth. For example, it is unclear if the patient is in need of prevention and/or treatment of a cerebrovascular condition, or in need of the CFTR modulator for any therapeutic purpose. As claims 10-15 and 17 do not remedy this point of ambiguity in claim 9, they must also be rejected on the same grounds. Clarification is required. 
	In claim 10, Applicant defines “the cerebrovascular condition” as “reduced cerebral perfusion”, but the requisite degree of this reduction in “cerebral perfusion” is not clearly set forth. For example, it is unclear if “reduced cerebral perfusion” implies a reduction in cerebral perfusion indicative of cerebral ischemia, or that which would occur based on normal vessel narrowing as a result of the accumulation of cholesterol plaques with age. Without an objective standard to define the requisite “reduction” in cerebral perfusion, the ordinarily skilled artisan would have to rely on the subjective determination of one of ordinary skill in the art at the time of the invention to determine whether such reduction was included (or excluded) from the scope of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.
In claim 12, Applicant defines the patient as “a mammal, preferably a human”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP §2173.05(c). In the present instance, claim 12 recites the broad recitation of “a mammal”, and the claim also recites “preferably a human”, which is the narrower statement of the limitation. The claim is considered indefinite because it is unclear whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim and, therefore, not required, or (b) a required feature of the claim. Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidington et al. (“CFTR Therapeutics Normalize Cerebral Perfusion Deficits in Mouse Models of Heart Failure and Subarachnoid Hemorrhage”, Microcirculation, 2019 May 1; 26:e12524, Abstract MOPE045, p.62).
Lidington et al. teaches an experimental study of a mouse model of SAH, in which SAH was induced in the mice by injecting arterial blood into the basal cistern (abstract, para.2). Lidington et al. teaches that the introduction of the CTFR corrector compound lumacaftor normalized the pathologically reduced cerebral artery CFTR expression, myogenic responsiveness and cerebral perfusion, which correlated with a significant reduction in neuronal injury in the SAH mouse (abstract, para.3). 
The teachings of Lidington et al. provide for a method of treating reduced cerebral perfusion as a result of SAH in a mammalian mouse model of SAH, thereby meeting the limitations of claims 12 and 14. 
As Lidington et al. was published May 1, 2019, such disclosure pre-dates Applicant’s effective filing date of September 9, 2019 with regard to claims 12 and 14, as discussed above (see above, under the heading “Priority”).
Therefore, instant claims 12 and 14 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

3.	Claims 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wainwright et al. (“Lumacaftor-Ivacaftor in Patients with Cystic Fibrosis Homozygous for Phe508del CFTR”, N Engl J Med, 2015; 373:220-231).
Wainwright et al. teaches a phase 3, randomized, double-blind, placebo-controlled study of the CFTR corrector lumacaftor (VX-809) with the CFTR potentiator ivacaftor (VX-770) in human patients 12 years or older with cystic fibrosis homozygous for Phe508del CFTR mutation (abstract; col.2, para.2, p.221; col.1, para.2, p.222). Wainwright et al. teaches that patients were randomly assigned to receive either lumacaftor (600 mg once daily or 400 mg every 12 hours) in combination with ivacaftor (250 mg every 12 hours) or matched placebo for 24 weeks (abstract; col.2, para.3, p.221). Wainwright et al. teaches that 1108 patients received study drug and that the lumacaftor-ivacaftor combination was effective to yield a significant improvement in absolute change from baseline in the percentage of predicted forced expiratory volume in 1 second (FEV1) at week 24 (abstract; col.2, para.4, p.222; col.1, para.2, p.223). Wainwright et al. states that lumacaftor in combination with ivacaftor provided therapeutic benefit in cystic fibrosis patients homozygous for the Phe508del CFTR mutation with an acceptable side effect profile (abstract; col.2, para.4, p.225; col.1, para.2, p.230).
In claim 9, Applicant recites “[a] method for the prevention and/or treatment of a cerebrovascular condition” via administering an effective amount of a CFTR modulator to a patient in need thereof.
In claim 10, Applicant further limits the cerebrovascular condition to “reduced cerebral perfusion”.
In claim 11, Applicant defines the reduced cerebral perfusion as being associated with, e.g., SAH.
In claim 12, Applicant defines the patient as a mammal, preferably a human.
In claim 13, Applicant recites that the CFTR modulator is a CFTR corrector or CFTR amplifier.
In claims 14-15 and 17, Applicant further limits the CFTR modulator to, e.g., lumacaftor (VX-809).
Applicant’s claim 9 circumscribes a method for the “prevention and/or treatment of a cerebrovascular condition” in a patient in need thereof via the recited active step. Notably, any subject is in need of prevention of a cerebrovascular condition, particularly reduced cerebral perfusion associated with SAH - including those cystic fibrosis subjects of Wainwright et al. - in view of the known deleterious health effects of such condition. As Wainwright et al. provides for the administration of the CFTR corrector lumacaftor with the CFTR amplifier ivacaftor to a subject with cystic fibrosis homozygous for the Phe508del CFTR mutation, the method disclosed by Wainwright et al. provides for the execution of an active step identical to that recited in Applicant’s instant claim 9 (i.e., administering an effective amount of the CFTR corrector lumacaftor with the CFTR amplifier ivacaftor to “a patient in need of” prevention of a cerebrovascular condition) such that the same preventive effect as claimed must also must necessarily yield from the method of use described by Wainwright et al. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment ... is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Therefore, instant claims 9-15 and 17 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lidington et al. (“Cerebral Artery Myogenic Reactivity: The Next Frontier in Developing Effective Interventions for Subarachnoid Hemorrhage”, Journal of Cerebral Blood Flow & Metabolism, 2018, 38(1):17-37, Published Online November 14, 2017; cited by Applicant on the 03/09/21 IDS).
Lidington et al. teaches that aneurysmal SAH results from blood spilling into the subarachnoid space, which stimulates profound cerebral artery vasoconstriction and, consequently, cerebral ischemia (abstract; col.1, para.2, p.18). Lidington et al. teaches that once the initial bleeding in SAH is appropriately managed, the clinical focus shifts to maintaining and improving cerebral perfusion by restoring normal cerebral artery function (abstract; col.1, para.2, p.18). Lidington et al. teaches that SAH augments cerebral artery myogenic tone in mouse, rat, rabbit and canine experimental models, further noting that augmented myogenic reactivity reduces cerebral blood flow, which contributes to secondary ischemic injury (col.2, para.1, p.20; Fig.1, p.21). Lidington et al. teaches that smooth muscle cell TNF expression drives the SAH-mediated enhancement of myogenic vasoconstriction, noting that therapeutic sequestering of TNF (e.g., via etanercept) eliminates the SAH-mediated myogenic tone augmentation, normalizes cerebral perfusion, reduces neuronal injury and prevents neurofunctional deficits, and the effect of antagonizing S1P receptors (e.g., via JTE013) also has the same therapeutic benefits as sequestering TNF (col.2, para.1, p.25). Lidington et al. states that, while anti-TNF therapy was effective to improve neurological outcome in SAH, the immune system suppression associated with the therapy may be additionally detrimental to these critically ill patients by increasing their risk for infection (col.2, para.3, p.25). Lidington et al. further teaches that S1P antagonism may carry a significant risk of secondary effects, as S1P signaling is central to many cellular processes, such as endothelial barrier function (col.2, para.3, p.25). Lidington et al. proposes the use of CFTR targeted therapy for correcting myogenic reactivity within the cerebral microcirculation because (i) it is the proposed mechanistic basis for TNF’s tone-enhancing effect (as induction of TNF expression down-regulates CFTR activity; col.1, para.2, p.25), (ii) there are FDA-approved therapies available that augment CFTR activity, and (iii) CFTR therapies are not known to compromise immune function and are likely to exhibit fewer secondary effects than S1P antagonism (col.2, para.4, p.25-col.1, para.1, p.26). Lidington et al. teaches two classes of compounds that are known to enhance CFTR function: (i) CFTR potentiators, and (ii) CFTR correctors, of which lumacaftor (VX-809) is the best-characterized CFTR corrector to date, noting further that lumacaftor exerts its activity and expression effects on wild-type CFTR (the form that would be present in the vast majority of patients; col.2, para.2, p.27). 
Lidington et al. differs from the instant claims only insofar as it does not explicitly teach administration of the CFTR corrector lumacaftor (VX-809) to a patient in need of treatment of a cerebrovascular condition, particularly wherein the cerebrovascular condition is reduced cerebral perfusion, particularly that which is associated with SAH (claims 9-15, 17).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to administer the CFTR corrector lumacaftor (VX-809) to a SAH patient to mitigate SAH-augmented cerebral artery myogenic tone, normalize cerebral perfusion and reduce neuronal injury from secondary ischemic injury in such patient. The ordinarily skilled artisan would have had a reasonable expectation of success in doing so because Lidington et al. teaches that SAH was known to augment cerebral artery myogenic tone via induction of TNF expression – an effect that reduces cerebral blood flow and contributes to secondary neuronal injury – and clearly suggests the use of CFTR corrector therapy to enhance CFTR activity, thereby counteracting TNF’s myogenic tone-enhancing effects and its negative effects on cerebral blood flow. This skilled artisan would have been motivated to administer the CFTR corrector lumacaftor (VX-809) for this therapeutic purpose because Lidington et al. teaches that CFTR therapy was not known to exhibit the same immune-compromising effects as anti-TNF therapies, or affect as many unrelated cellular processes as S1P antagonism (which would have led to a higher frequency of secondary effects). It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the CFTR corrector lumacaftor (VX-809) to a SAH patient for treating reduced cerebral perfusion associated with SAH, as evidenced by Lidington’s teachings. 
As the teachings of Lidington et al. address the function of CFTR modulating therapy (in this case, the CFTR corrector lumacaftor) in counteracting TNF’s myogenic tone-enhancing effects, the mitigation of cerebral artery myogenic tone augmentation via the administration of CFTR modulating therapy would have directly improved cerebral perfusion – a clearly beneficial effect in the treatment of reduced cerebral perfusion associated with SAH, as instantly claimed. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 9-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent Application No. 17/274,773 in view of Lidington et al. (“Cerebral Artery Myogenic Reactivity: The Next Frontier in Developing Effective Interventions for Subarachnoid Hemorrhage”, Journal of Cerebral Blood Flow & Metabolism, 2018, 38(1):17-37, Published Online November 14, 2017; cited by Applicant on the 03/09/21 IDS).
‘773 recites a method for the prevention and/or treatment of a vascular and/or cardiovascular disease via administering an effective amount of at least one CK1 inhibitor to a patient in need thereof, wherein the vascular and/or cardiovascular disease is, e.g., SAH (copending claims 12-13).
‘773 differs from the instant claims only insofar as it does not explicitly teach administration of the CFTR corrector lumacaftor (VX-809) to a patient, particularly a human, in need of treatment of a cerebrovascular condition, particularly wherein the cerebrovascular condition is reduced cerebral perfusion associated with SAH (claims 9-15, 17).
Lidington et al. teaches that aneurysmal SAH results from blood spilling into the subarachnoid space, which stimulates profound cerebral artery vasoconstriction and, consequently, cerebral ischemia (abstract; col.1, para.2, p.18). Lidington et al. teaches that once the initial bleeding in SAH is appropriately managed, the clinical focus shifts to maintaining and improving cerebral perfusion by restoring normal cerebral artery function (abstract; col.1, para.2, p.18). Lidington et al. teaches that SAH augments cerebral artery myogenic tone in mouse, rat, rabbit and canine experimental models, further noting that augmented myogenic reactivity reduces cerebral blood flow, which contributes to secondary ischemic injury (col.2, para.1, p.20; Fig.1, p.21). Lidington et al. teaches that smooth muscle cell TNF expression drives the SAH-mediated enhancement of myogenic vasoconstriction, noting that therapeutic sequestering of TNF (e.g., via etanercept) eliminates the SAH-mediated myogenic tone augmentation, normalizes cerebral perfusion, reduces neuronal injury and prevents neurofunctional deficits, and the effect of antagonizing S1P receptors (e.g., via JTE013) also has the same therapeutic benefits as sequestering TNF (col.2, para.1, p.25). Lidington et al. states that, while anti-TNF therapy was effective to improve neurological outcome in SAH, the immune system suppression associated with the therapy may be additionally detrimental to these critically ill patients by increasing their risk for infection (col.2, para.3, p.25). Lidington et al. further teaches that S1P antagonism may carry a significant risk of secondary effects, as S1P signaling is central to many cellular processes, such as endothelial barrier function (col.2, para.3, p.25). Lidington et al. proposes the use of CFTR targeted therapy for correcting myogenic reactivity within the cerebral microcirculation because (i) it is the proposed mechanistic basis for TNF’s tone-enhancing effect (as induction of TNF expression down-regulates CFTR activity; col.1, para.2, p.25), (ii) there are FDA-approved therapies available that augment CFTR activity, and (iii) CFTR therapies are not known to compromise immune function and are likely to exhibit fewer secondary effects than S1P antagonism (col.2, para.4, p.25-col.1, para.1, p.26). Lidington et al. teaches two classes of compounds that are known to enhance CFTR function: (i) CFTR potentiators, and (ii) CFTR correctors, of which lumacaftor (VX-809) is the best-characterized CFTR corrector to date, noting further that lumacaftor exerts its activity and expression effects on wild-type CFTR (the form that would be present in the vast majority of patients; col.2, para.2, p.27). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to administer the CFTR corrector lumacaftor (VX-809) in place of the CK1 inhibitor of the ‘773 claims to a SAH patient to mitigate SAH-augmented cerebral artery myogenic tone, normalize cerebral perfusion and reduce neuronal injury from secondary ischemic injury in such patient. The ordinarily skilled artisan would have had a reasonable expectation of success in doing so because Lidington et al. teaches that SAH was known to augment cerebral artery myogenic tone via induction of TNF expression – an effect that reduces cerebral blood flow and contributes to secondary neuronal injury – and clearly suggests the use of CFTR corrector therapy to enhance CFTR activity, thereby counteracting TNF’s myogenic tone-enhancing effects and its negative effects on cerebral blood flow. This skilled artisan would have been motivated to administer the CFTR corrector lumacaftor (VX-809) for this therapeutic purpose of the ‘773 claims because Lidington et al. teaches that CFTR therapy was not known to exhibit the same immune-compromising effects as anti-TNF therapies, or affect as many unrelated cellular processes as S1P antagonism (which would have led to a higher frequency of secondary effects). It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CFTR corrector lumacaftor (VX-809) for the CK1 inhibitor of the ‘773 claims to treat a SAH patient to mitigate reduced cerebral perfusion associated with SAH in this patient, as evidenced by Lidington’s teachings. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 9-15 and 17 is proper.
Claims 1-8 and 16 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 16, 2022